DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-5, 7, 10, 13, 15, 17-21, 23-24, 26, and 30-32 are pending.
Claims 6, 8-9, 11-12, 14, 16, 22, 25, 27-29, and 33-35 are cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 10, 13, 18-21, 23, 24, 26, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Labonville et al. (US 20100080669 A1, 2010-04-01) (hereinafter “Labonville”) in view of Vakharia et al. (US 20170095298 A1, 2017-04-06) (hereinafter “Vakharia”)
Regarding claims 1-5, 10, 13, 18-21, 23, Labonville teaches a control device comprising: a control body (e.g., 12, Fig. 3) comprising a proximal end, a longitudinal axis through the proximal end, and a length; a thumb grip portion (e.g., 26, Fig. 3) coupled to the control body; a finger grip portion (e.g., 26, Fig. 3) coupled to the control body; wherein the length of the control body is sufficient to engage the proximal end of the control body in a palm of a hand of a user while the thumb grip portion is engaged with a thumb of the hand of the user and the finger grip portion is engaged with a finger of the hand of the user.  See, e.g., [0034]-[0040].
Labonville does not teach a ring element.  Vakharia teaches a ring element that is used as a switch in a control device.  See, e.g., [0103] (“Sled (404) is configured to generate a varying control signal based on the longitudinal location of sled (404) along body (405), which may in turn correspond to jaw (156) closure or any other suitable function of surgical instrument (150) that would be apparent to one having ordinary skill in the art in view of the teachings herein. When sled (404) is actuated to the position shown in FIG. 15B, sled (404) makes contact with tactile ring switch (406), which then generates a separate, second, control signal, which may in turn correspond to activating end effector (154) or any other suitable function of surgical instrument (150) that would be apparent to one having ordinary skill in the art in view of the teachings herein. Tactile ring switch (406) may provide a tactile response when activated. Additional force may be needed to activate tactile ring switch (406) as compared to just translating sled (404) relative to body (405). Tactile ring switch (406) is al so in communication with wireless communication device (324).”).  See also Fig. 16.  Vakharia also teaches use of position sensor in the control device (e.g., 410, Fig. 17; 510, Fig. 18).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Vakharia with the invention taught by Labonville such that the invention further comprises a ring element coupled to the control body and surrounding the longitudinal axis of the control body; and an activation sensor; wherein the ring element moves in a linear translation along the longitudinal axis with reference to the control body; and wherein the activation sensor is configured to detect the linear translation of the ring element (as recited in claim 1); wherein: the control device is a surgical system control device configured to provide control signals to a surgical teleoperated system (as recited in claim 2); wherein: the control device comprises a sensor configured to detect at least one of a position and an orientation of the control device in a working environment of the control device (as recited in claim 3); wherein: the thumb grip portion comprises a thumb grip member rotatably coupled to the control body; and the finger grip portion comprises a finger grip member rotatably coupled to the control body (as recited in claim 4); wherein the control device is mechanically ungrounded (as recited in claim 5); wherein: the control body is configured to allow the proximal end of the control body to be moved between the thumb of the hand and an index finger of the hand while the hand engages the thumb grip portion with the thumb of the hand and the finger grip portion with the finger of the hand, and the control body is configured to allow the proximal end of the control body to be selectively engaged by and disengaged from the palm of the hand while the hand engages the thumb grip portion with the thumb of the hand and the finger grip portion with the finger of the hand (as recited in claim 10); wherein: the proximal end has an axisymmetric shape with respect to a longitudinal axis of the control body (as recited in claim 13); wherein: the activation sensor is configured to output a control signal that is based on a predefined position of the ring element in a linear degree of freedom along the longitudinal axis, wherein the predefined position of the ring element is one of two or more different available predefined positions of the ring element (as recited in claim 18); wherein: the control device comprises a spring return element coupled to the ring element; and the spring return element urges the ring element to translate along the longitudinal axis of the control body (as recited in claim 19); wherein: the activation sensor comprises a switch; and the linear translation of the ring element activates the switch (as recited in claim 20); wherein: the control device comprises an input control coupled to the proximal end of the control body; the input control is configured to detect a threshold amount of contact with a finger of the hand; and the input control is coupled to a portion of the proximal end of the control body extending asymmetrically to one side of the longitudinal axis (as recited in claim 21); wherein: the thumb grip portion comprises a thumb contact surface; the finger grip portion comprises a finger contact surface; the control device comprises a distal weighted element and a proximal weighted element; the control body comprises a distal end opposite the proximal end; the distal weighted element is positioned at a distal end of the control body; the proximal weighted element is positioned at the proximal end of the control body; and the distal weighted element and the proximal weighted element are weighted to provide a center of gravity between the finger contact surface and the thumb contact surface (as recited in claim 23) in order to enhance the controllability of the device.
Regarding claims 24, 26, and 30-32, as discussed above, Labonville (in view of Vakharia) teaches a master control system comprising: a control device, a control unit in communication with the control device, and a slave unit in communication with the control unit; wherein the control device comprises a control body, a thumb grip portion coupled to the control body, a finger grip portion coupled to the control body, a ring element, and an activation sensor; wherein the control body comprises a proximal end, a longitudinal axis, and a length; wherein the ring element surrounds the longitudinal axis of the control body and moves in a linear translation along the longitudinal axis; wherein the activation sensor is configured to detect the linear translation of the ring element; wherein the length of the control body is sufficient to engage the proximal end of the control body in a palm of a hand of a user in a first position while the thumb grip portion is engaged with a thumb of the hand of the user and the finger grip portion is engaged with a finger of the hand of the user; wherein the length of the control body is sufficient to allow the proximal end of the control body to pass between the thumb of the hand of the user and the finger of the hand of the user to a second position; wherein the control unit is configured to provide control signals to the slave device while a master-slave control relationship is provided between the control device and the slave device; and wherein the master control system is configured to maintain the master-slave control relationship while the user moves the control device from the first position to the second position (as recited in claim 24); wherein: the control body is configured to allow the proximal end of the control body to be moved to the second position between the thumb of the hand of the user and the index finger of the hand of the user while the thumb of the hand engages the thumb grip portion and the finger of the hand engages the finger grip portion; and the control body has a shape configured to engage the proximal end of the control body in the palm of a hand of the user while the thumb of the hand pinches the thumb grip portion and the finger of the hand pinches the finger grip portion (as recited in claim 26); wherein: the proximal end of the control body comprises an extension member; the control device comprises a switch; the switch comprises a ring element surrounding the longitudinal axis of the control body and positioned between the extension member and the control body; and a linear translation of the ring element along the longitudinal axis of the control body activates the switch (as recited in claim 30); a method of operating a teleoperated system, comprising: establishing a master-slave control relationship between a master device and a slave instrument, wherein the master device comprises a control body and a ring element, and wherein the control body comprises a proximal end, a thumb grip portion, a finger grip portion, and a longitudinal axis; maintaining the master-slave control relationship while a user performs a first movement of the master device, wherein the first movement comprises moving the master device from a first position to a second position, wherein the first position comprises the proximal end of the control body engaged in the palm of a hand of the user while the thumb grip portion is engaged with the thumb of the hand and the finger grip portion is engaged with a finger of the hand, and the second position comprises the proximal end of the control body disengaged from the palm of the hand of the user while the thumb grip portion is engaged with the thumb of the hand and the finger grip portion is engaged with the finger of the hand; and sensing a linear translation of the ring element along the longitudinal axis of the control body in response to movement of the thumb grip portion and the finger grip portion with reference to each other (as recited in claim 31); wherein: the first movement comprises moving the master device to the second position such that the proximal end of the control body passes between the thumb of the hand and the index finger of the hand while engaging the thumb grip portion is engaged with the thumb of the hand and the finger grip portion is engaged with the finger of the hand (as recited in claim 32).

Allowable Subject Matter
Claims 7, 15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The prior art of record does not teach or suggest the claimed invention of wherein: the proximal end of the control body comprises an extension member; the control device comprises a tethered connection coupled to the extension member at a connection point; the extension member is rotatable about the longitudinal axis of the control body independently of the control body, the thumb grip portion, and the finger grip portion such that the connection point rotates about the longitudinal axis of the control body; the tethered connection extends from the extension member radially with reference to the longitudinal axis of the control body; and the tethered connection operationally couples the control body to a master control system (as recited in claim 7); wherein: the proximal end of the control body comprises an extension member that extends asymmetrically to one side of the longitudinal axis of the control body; the extension member is receptive to grasping by at least one of the palm of the hand or at least one finger of the hand during operation of the master control device by the user; and the extension member comprises a finger aperture receptive to the at least one finger of the hand (as recited in claim 15); wherein: the proximal end of the control body comprises an extension member that is rotatable about and translatable along the longitudinal axis of the control body independently of the control body, the thumb grip portion, and the finger grip portion (as recited in claim 17).
For these reasons the claims are believed to be allowable over the art of record.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792